We are unable to discover any equity in the transactions disclosed by the pleadings and proof that entitles the plaintiffs to the injunctive relief which they seek. The allegation that the plaintiff at law, Charles Luterloh, took the endorsement of the note in question without consideration, and merely for the purpose of giving (344) jurisdiction to the Court of Pleas and Quarter Sessions for Cumberland County, is positively denied in his answer, and, on the contrary, *Page 268 
he avers that he took it bona fide and for a valuable consideration. His right to recover on it at law is fully sustained by the recent case ofMcArthur v. McLeod, 51 N.C. 476.
The authority of Thomas Lambert to bind his partner by signing the note in the name of the firm, for a debt of the firm, is unquestionable. The partners would be bound in such a case, even though the particular note was signed by one partner without the consent and against the wishes of the other; Wharton v. Woodburn, 20 N.C. 647; Dickson v. Alexander, 29 N.C. 4.
Had the note been obtained by fraud in the factum, that would have been a good defense at law, and could not afterwards he brought forward for the purposes of an injunction in equity; Tysor v. Luterloh, 57 N.C. 247.
The objection to the validity of the judgment as to Partin, urged by him on the ground that he was not a party to the suit at law, because no process had been served on him, is very clearly one to be used at law, and cannot be made available in equity. The proper course to be pursued in such case is to apply to the Court in which the judgment was rendered for the purpose of having it set aside on motion. Whenever that, or any other complete remedy can be given at law, a court of equity will not interfere;Parker v. Jones, 58 N.C. 276. The injunction must be dissolved and the bill
PER CURIAM.                                               Dismissed.
(345)